           Case 5:20-cv-01064-C Document 7 Filed 12/22/20 Page 1 of 1




                    IN THE UNITED STATES DISTRICT COURT
                  FOR THE WESTERN DISTRICT OF OKLAHOMA

HOWARD C. TIMKEN, JR.,                        )
                                              )
                     Petitioner,              )
vs.                                           )   Case Number CIV-20-1064-C
                                              )
RICK WHITTEN,                                 )
                                              )
                     Respondent.              )

                                         ORDER

       On December 1, 2020, United States Magistrate Suzanne Mitchell issued her

Report and Recommendation (R&R) in this action in which Petitioner pursues a 28

U.S.C. § 2254 action. Judge Mitchell recommended that Petitioner’s claim be dismissed

for failure to timely pay the filing fee or request leave to proceed in forma pauperis.

       Review of the Court’s file reflects that on December 2, 2020, Petitioner filed a

Motion for Leave to proceed IFP. That document reflects it was signed by Petitioner on

November 4, 2020. As this date was within the time limits imposed by Judge Mitchell’s

October 27, 2020 Order, the Court finds Petitioner timely complied.

       Accordingly, upon de novo review, the Court DECLINES to adopt the Report and

Recommendation issued by the Magistrate Judge on December 1, 2020. This matter is

remanded to the Magistrate Judge for further proceedings as outlined in the Court’s

October 21, 2020, Order.

       IT IS SO ORDERED this 22nd day of December, 2020.
